Mr. Justice Paxson
delivered the opinion of the Court,
We think it was error to nonsuit the plaintiff. There was evidence that the defendant had been notified some time before the accident that the wire rope used for the baggage elevator was worn out: The defendant replied that he had seen it; the
rope was bad, and that he had ordered a new one. In the meantime he continued to use the old rope, and, so far as the testimony shows, without any examination to ascertain whether it would be safe to use it until the arrival of the new one, and without informing the plaintiff, who was a baggage-porter employed in taking baggage up and down on the elevator, that it was unsafe, or giving him any caution to use it with more care, or carry lighter loads. It is to be observed that the rope was so situated that the plaintiff could not see it or judge of its condition.
*498Under these circumstances we think the defendant, assumed the risk of the breaking of the rope. It is true he was not an insurer of its soundness. He is to be held to the rule of reasonable care, and may be able to satisfy a jury that he has done all that such a rule requires. All we decide is that the evidence was sufficient to carry the case to a jury.
Judgment reversed, and a venire facias de novo awarded.